Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 6/23/2022.
Claims 1,4-6,8-9,11-12,14,16,19,21,23 have been amended.

Specification
The new abstract received on 6/23/2022 and is acceptable.

Response to Arguments
The amendment filed on 6/23/2022 has overcome the previous rejection of the claims under 112 rejections. Therefore, the 112 rejection has been withdrawn.
The amendment filed on 6/23/2022 has overcome the previous objection of the claims. Therefore, the objection has been withdrawn.


Allowable Subject Matter
Claims 1-16,19,21-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631